It is ordered and adjudged by this court, that the judgment of the said court of appeals be and the same is hereby reversed, for the reason that the record discloses that the plaintiff in error in the trial of the cause in the court of common pleas offered some evidence tending to prove all the essential elements of fact necessary to entitle him to a recovery.
It is further ordered that this cause be remanded to the court' of common pleas of Lucas county for further proceedings according to law.

Judgment reversed and cause remanded.

Nichols, C. J., Matthias, Johnson, Wanamaker, Robinson and Merrell, JJ., concur.